Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22nd, 2021, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the fourth line, the phrase “a thickness of larger than” is grammatically incorrect, and should be changed to “a thickness larger than”.  Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “an increment of the thickness varying in the region where thickness of the interlayer film increases”, which is grammatically incorrect in such a manner that the claim is rendered indefinite. The phrase “of the thickness varying” imparts grammatical incorrectness, which, as best understood, could read either “of the thickness variation” or “of the thickness, which varies” both of which limit the claim differently. The claim also uses “an increment”, which is singular, but appears to modify this limitation with “increases”, which implies multiple increments. It is not clear if there is a single increment, or multiple increments. In addition, the phrase “where thickness” is grammatically incorrect, such that it is not clear if antecedent basis is present, as it is not clear if “where thickness” is equivalent to “where a thickness”, or instead, “wherein the thickness”. In the interest of compact prosecution, the claim will be interpreted as reciting a plurality of increments, in which the thickness increases.
Claims 2-12 are rejected as indefinite for dependence on indefinite claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Yamamoto et al (US 2013/0149503 A1).
With regards to claim 1, Yamamoto discloses an intermediate film for glass having a wedge profile as described in accordance with Figure 1 of the present drawings, in which the intermediate film has two opposite ends, with one end having a larger thickness than the other end, such that an interlayer film having a wedge angle across its entirety is formed (abstract; para. [0028]-[0031]; claims 1-15; Fig. 1a). Yamamoto discloses a wedge angle of preferably 0.2 mrad to 0.7 mrad, which anticipates the claimed range least 0.1 mrad (para. [0061]). However, Yamamoto further discloses specific wedge angles within the claimed range, such as 0.3 mrad and 0.6 mrad (Table 1: See at least Examples 1-6 and 8-11). With regards to the claimed method of measuring 11 partial wedge angles, the measurement indicating a standard deviation of the partial wedge angles of 0.040 mrad or less, the interlayer film is depicted as being of substantially the same angle throughout, which would correspond to a standard deviation of 0 mrad (Fig. 1a).
The value of 0 mrad is substantially close to the claimed endpoint of 0.004 mrad. Values which are substantially close to each other, such that the same function can be expected, are considered obvious variants. In further support, Yamamoto discloses its angle as selected for the purpose of 
 In the interest of compact prosecution, the Examiner notes that there are multiple directions in the structure of Yamamoto which connect the two opposite ends of different heights, and multiple directions perpendicular, as the structure of Yamamoto is three-dimensional. In the further interest of compact prosecution, the Examiner assumes the measurement is conducted using the TOF-4R measurement device available by Yamabun Electronics Co, Ltd., per the specification, as otherwise, no other manner in which measurement is conducted is specified, and otherwise, the claim would include methods of measurement which are only sensitive enough to measure a difference of 1 mrad would necessarily yield the claimed standard deviation, even if, hypothetically, an interlayer film of large variation of about 0.9 mrad were present. In the additional interest of compact prosecution, the Examiner notes that the structure, composition, and method of making the interlayer of the claims is substantially identical to the interlayer of Yamamoto. In both cases, three layers of polyvinyl butyral resin, such that a first layer has a higher hydroxyl content than a second, are laminated (compare para. [0028]-[0031] and Fig. 1a of Yamamoto to Fig. 1a of the present specification). The laminate structures appearing in Figure 1a of the present drawings and Figure 1a of Yamamoto are identical (compare Figure 1a of Yamamoto to Figure 1a of the present specification). Both the claimed film and the film of Yamamoto are formed by kneading and subsequent coextrusion of substantially identical materials, after which angular measurement is to be conducted (compare Example 1 of Yamamoto to Example 1 of the present specification). The polyvinyl butyral acetylation degrees are the same at 0.1% by mole or more, and both contain plasticizers in common, although in the working examples of both the claimed invention and Yamamoto, 3GO is used (compare Example 1 of Yamamoto to Example 1 of the present specification, and further see para. [0071] of Yamamoto). Therefore, it is not seen how the material of Yamamoto could not possibly have the claimed measurement properties of the claimed invention. The 
With regards to claim 2, the wedge angle range of 0.2 to 0.7 mrad, and the wedge angle values of 0.3 mrad and 0.7 mrad, each anticipate the claimed range of 0.1 mrad or more and 0.9 mrad or less (see above discussion).
With regards to claim 3, the film of Yamamoto comprises polyvinyl butyral, which is a thermoplastic resin (see above discussion).
With regards to claim 4, the film of Yamamoto contains 3GO plasticizer (see above discussion).
With regards to claim 5, the film of Yamamoto comprises polyvinyl butyral and 3GO plasticizer, the 3GO plasticizer being present in an amount of, for example, 40 parts per 100 parts resin (see Table 1 of Yamamoto, the amount of plasticizer in the first surface layer).
With regards to claim 6, the film of Yamamoto comprises a first layer adjacent a second layer (see above discussion).
With regards to claims 7 and 8, each of the layers of Yamamoto comprise polyvinyl butyral (i.e., a type of polyvinyl acetal), and a layer polyvinyl butyral has a higher hydroxyl content than another layer (see above discussion, in addition to claim 8 of Yamamoto). Note that based on the films of Yamamoto and the claimed invention, which layer is “first” or “second” does not give structure. Technically, claims 7 and 8 only limit the film to requiring a layer having a hydroxyl content which is lower than an adjacent 
With regards to claim 10, Yamamoto discloses the interlayer film as being laminated between two glass sheets (para. [0112]-[0113]).
With regards to claim 11, Yamamoto discloses the interlayer film as including an antistatic agent (para. [0094]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al as applied to claim 1 above, and in further view of Omizu et al (US 2004/0053006 A1).
With regards to claim 9, Yamamoto discloses an interlayer for laminated glass in accordance with claim 1 (see above discussion). Yamamoto does not appear to disclose the interlayer as being wound around a core, such that a roll body is formed.
Omizu is directed to a method of winding an intermediate film for glass around a core to form a roll body (Omizu: abstract; para. [0001]; Figs. 1-10]). The method of Omizu is particularly applicable to interlayers having an angle (i.e., wedge angle as depicted in the Figures of Omizu), and Omizu is concerned with the challenges of winding associated with such films (Omizu: para. [0009]; Figs. 1-10). From Omizu, it can be gathered that rolling interlayers is common knowledge in the art for the purpose of improving transportation and handling of the interlayer film. Omizu and Yamamoto are considered analogous art in that they are both directed to intermediate films for glass laminates. One of ordinary skill in the art would have found it obvious to have employed the method of Omizu with respect to the interlayer of Yamamoto, thereby forming a roll body as required by claim 9, in order to enable efficient transport and improved handling of the film of Yamamoto, as taught by Omizu (Omizu: para. [0009]-[0012]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al as applied to claim 1 above, and in further view of Yoshida et al (US 2016/0214352 A1).
With regards to claim 12, Yamamoto teaches a glass interlayer as applied to claim 1 above (see above discussion). However, Yamamoto does not appear to disclose the further incorporation of a phenol-based oxidation inhibitor or phosphorus-based oxidation inhibitor in an amount of 2% by weight or less in 100% by weight of the interlayer film.
Yoshida is directed to an interlayer film for laminated glass having an oxidation inhibitor containing phosphorus (i.e., a phosphorus-based oxidation inhibitor) (Yoshida: para. [0013]-[0017]. The oxidation inhibitor containing phosphorus is incorporated to suppress foaming and growth of bubbles (Yoshida: para. [0005] and [0009]-[0013]). The interlayer of Yoshida is formed of polyvinyl acetal, and includes a plasticizer, which are the same materials used in the interlayer of Yamamoto. Yoshida teaches incorporating between greater than 0.1% by weight and less than 2% by weight of its inhibitor in its interlayer to further prevent the formation of a gap (i.e., delamination) (Yoshida: para. [0106]). Yamamoto and Yoshida are analogous art in that they are related to the same field of endeavor of interlayers for glass laminates formed from polyvinyl acetal and plasticizer. A person of ordinary skill in the art would have found it obvious to have incorporated the phosphorus-based plasticizer of Yoshida in an amount of greater than 0.1% but less than 2% by weight into the interlayer of Yamamoto, in order to suppress foaming, bubble growth, and gap formation (Yoshida: para. [0005], [0009]-[0013], and [0106]). The range of Yoshida overlaps the claimed range of less than 2% by weight per 100% by weight of the interlayer, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.




Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive.
Applicant’s arguments, as best understood in light of the argued indefinite language, appear to regard the claims as specifying increments of different thickness. It is noted that the amendment made by Applicant is encompassed by the structure of the prior art, and the previously claimed structure. That the structure has an “other end having a thickness larger than a thickness of one end” implies a region which has increments, the increments having increasing thickness. Furthermore, the argued language is encompassed by a structure having a wedge shape, which is depicted in the figures of Yamamoto. In the interest of compact prosecution, the Examiner notes Applicant may be attempting to claim structures according to Figures 3-6 of Applicant’s present drawings, in which a variation in thickness either increases or decreases.
Applicant argues that the claimed configuration is unobvious since it suppresses double images in laminated glass prepared with the interlayer film. This argument is not found persuasive as the previously cited Yamamoto reference teaches that its laminate results in the suppression of double images. This feature is not seen as distinguishing, as Yamamoto teaches the same feature is present in laminated glass prepared from its interlayer film.
Applicant argues that the maximum and minimum thickness of Yamamoto results in a wedge-shaped cross-section. Applicant argues that Yamamoto is specific, in that its measured direction is with respect to a direction perpendicular to a direction connecting the first end to the second end. Applicant argues that “Yamamoto et al. merely describes… in which the first end is thinner than the second end.” Applicant argues that Yamamoto fails to teach controlling the standard deviation of the claimed partial wedge angles. Applicant asserts that the multilayer intermediate film of Yamamoto is “completely different from the interlayer film of the present invention.” These arguments are not found persuasive as they do not contribute any relevant facts which rebut the previous grounds of rejection. Yamamoto’s 
	Applicant argues that the claimed subject matter encompasses unexpected and superior results, particularly with respect to double image. These arguments are not found persuasive as Yamamoto already acknowledges suppression of double image. Furthermore, Applicant does not appear to directly compare the structure of Yamamoto to the structure of the claimed invention. Applicant argues that the claimed invention results in reduced double imaging in multiple locations, but Yamamoto only discloses a reduction of double imaging on one location. The Examiner is not presented with enough data to support this determination, as there is no data measuring double imaging in multiple locations of Yamamoto. Furthermore, the presented arguments do not allege a particular nexus between the claimed invention and the prior art (though the Examiner may surmise the argued nexus to be the claimed range of 0.004 mrad to 0.04 mrad, this is not clear from Applicant’s arguments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783